DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 17 Dec. 2020 is acknowledged and has been entered.
Claims 1-14 are currently pending and are considered here.

Withdrawn Objections/Rejections
The rejection of claim 5 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the amendments to said claim in the Response of 17 Dec. 2020.
The rejection of claims 9-11 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to said claim in the Response of 17 Dec. 2020.

Allowable Subject Matter
Claim 13 is allowable. The prior art does not teach a step of cultivating biological cells directly on a mass spectrometric sample support followed by the disrupting, washing and preparing steps as recited in claim 13.

Claim Rejections – 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that the method includes releasing, washing and preparing for desorbing ionization “substantially undigested” cell proteins.  The term “substantially digested” is not defined or used in the instant specification and the term is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The term is construed herein as including cell proteins with at least some degree of digestion. The specification states that “the present invention targets undigested cell proteins in the mass range of around 3,000 to 20,000 Daltons from disrupted biological cells as analytes of interest” (Spec., [0032]).  There is no mention in the specification of “substantially undigested” or partially digested cell proteins.  
Newly added claim 14 further recites that “the cell properties are determined on the basis of mass spectrometric protein signals in the mass range between m/z 4,000 and m/z 18,000”.  The specification discloses a test to determine whether depositing a “nutrient solution for the cultivation of the biological cells” on the sample support would result in interfering mass spectrometric signals.  No interfering signals were found within the tested range of m/z 4,000 and m/z 18,000, and it was concluded “the peptides from the nutrient solution are either so not disclose the use of the specific range of 4,000 to 18,000 m/z for the determination of cell properties in the claimed method.  Rather, the specification specifically discloses the range for such determination as “in the mass range above m/z 3,000, in particular between around m/z 3,000 and m/z 15,000” (Spec., [0018]) or “in the mass range of around 3,000 to 20,000” ([0032]).
Thus, the amended and newly added claims comprise new matter.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially undigested" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections – 35 USC § 103  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., Journal of clinical microbiology 50.12 (2012): 3862-3866 in view of US Patent 7,485,855 to Sundaram et al.
Matsuda teaches a method for the preparation of proteins from samples of unpurified biological cells (samples of cultured bacteria which have not been subject to any pre-purification to remove contaminating salts, debris, etc.) on a sample support for the mass spectrometric (MS) determination (via MALDI MS) of cellular properties (the presence of protein markers suitable for bacterial identification), comprising: culturing bacteria in a nutrient media in an external culture vessel and transferring the cultured cells onto a sample spot of a MS sample support comprising a stainless steel plate; disrupting the cells on the sample spot by adding an acid solution (70% formic acid) to liberate proteins from the cells; and drying the mixture and adding and crystalizing matrix solution on the sample spot to prepare the proteins on the sample support for desorbing ionization via MALDI MS analysis (entire doc, including under MATERIALS AND METHODS; and RESULTS).  Matsuda teaches that the on-target extraction method yields equivalent results to standard methods for analyzing bacteria/cells via MALDI (which involve extracting proteins from the cells prior to placing the sample on the 
Claims 1-7 and 11 differ from Matsuda in that: the method further comprises washing the cell proteins on the sample spot with buffer solution prior to the step of preparing the proteins for desorbing ionization; the washing is with a static buffer solution; the washing involves adding several microliters of solution to the sample spot for a period of time and then removing it; and the cells are cultivated or incubated on the sample spot in the presence of chemicals and mass spectrometrically investigated as to their response to the chemicals.
	Sundaram teaches a method of preparing a biological sample for MS (e.g., MALDI) analysis on a sample support, comprising depositing the biological sample (which can be a microorganism) on the sample support (e.g., a stainless steel surface); drying the sample onto the sample support; adding a solvent/wash solution to the dried sample in order to dissolve contaminants that can interfere with MS analysis, such as salts, cell fragments/debris, cell culture media components, etc.; removing the solvent and thereby removing contaminants from the sample; and prepping the sample for desorbing ionization and analysis via MS (entire document, including col. 3, line 15 to col. 5, line 60; col. 7, line 53 to col. 9, line 28; Under PREPARATION PROCEDURES AND EXAMPLES; Fig. 3B).  The wash solution can comprise water or a buffer solution (e.g., a volatile buffer or ammonium bicarbonate) (col. 8, lines 35-38).  The washing step can comprise adding several microliters (e.g., 3-5 microliters) of buffer solution to the dried sample for a period of time (which can be considered a “predetermined period”) and then removing the solution via pipette (under PREPARATION PROCEDURES AND EXAMPLES, including col. 10, line 15 to col. 11, line 23).  Sundaram teaches that the on-probe wash step has 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Matsuda to prepare a biological sample comprising cells for MALDI analysis by including an on-probe protein extraction step wherein the method further includes a washing step to remove contaminants as taught by Sundaram because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include an on-probe washing step as taught by Sundaram in the method of Matsuda because Matsuda teaches that various contaminants such as cell debris, salts, culture media components and the like can interfere with MS analysis and that an on-probe washing step as taught by Sundaram is less costly in time, materials and sample loss than standard off-probe cleanup methods (moreover, it is noted that the advantages taught by Sundaram are substantially similar to those taught by Matsuda for use of on-probe protein extraction vs. off-probe preparatory methods).  Including an on-probe washing step as taught by Sundaram in the method of Matsuda would have led to predictable results with a reasonable expectation of success because Sundaram teaches that the method is compatible with methods similar to that of Matsuda (e.g., including microorganisms as the sample, using a stainless steel sample support, etc.).
	With respect to the recitation in claim 1 that cell disruption step has an effect “whereby cell proteins in substantially undigested form separate from complexes, migrate out of the disrupted cells and are adhesively bonded to the sample spot”, it is noted that the protein 
	With respect to the recitation of a “static buffer solution”, Sundaram teaches adding a wash buffer to the sample and subsequently removing it, which would necessarily result in a “static” buffer solution (in the period between addition and withdrawal).
	With respect to claim 11, Matsuda teaches depositing a cell culture onto the sample support which would involve at least some degree of “incubation” of the cells in the presence of various chemicals in the culture media (the subsequent addition of an extractant such as formic acid would also involve incubation in the presence of chemicals), and the subsequent .

Claims 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Sundaram as applied to claims 1-7 and 11, further in view of Penny et al., Frontiers in microbiology 7 (2016): 818.
Claims 8, 12 and 14 differ from Matsuda in view of Sundaram as applied to claims 1-7 and 11 in that: the cell property of the microorganisms to be determined is their resistance to an antimicrobial substance; the cell properties are determined on the basis of mass spectrometric protein signals in the mass range above m/z 3,000; and the cell properties are determined on the basis of mass spectrometric protein signals in the mass range between m/z 4,000 and m/z 18,000.
Penny teaches a method of using MALDI analysis to identify antimicrobial resistant strains of Campylobacter bacteria by optimizing parameters for processing and analyzing MALDI spectra (entire doc, including under INTRODUCTION and RESULTS).  The antimicrobial resistance was determined based on protein signals in the m/z range of about 2000-10000 (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Matsuda in view of Sundaram to analyze/identify bacteria via MALDI wherein the analysis includes identification of antimicrobial resistant strains as taught by Penny because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use 
With respect to specific mass ranges recited in the claims, the range of Penny substantially overlaps with the claimed ranges and thus establishes a prima facie case of obviousness (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 17 Dec. 2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed method is distinguishable from the combination of Matsuda in view of Sundaram because Sundaram requires use of digested peptides whereas the claimed method involves substantially undigested proteins.  This is not persuasive because the method of Matsuda does not involve a digestion step and uses the same formic acid extraction exemplified in the instant specification (i.e. Matsuda teaches extracting, washing and preparing substantially undigested peptides), and because it would have been obvious to apply the washing step of Sundaram to the method of Matsuda to achieve the same advantages .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657